Citation Nr: 1802593	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-08 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a left leg disorder.  

4.  Entitlement to service connection for a right leg disorder.  

5.  Entitlement to service connection for right ear hearing loss.  

6.  Entitlement to service connection for obstructive sleep apnea (OSA).  

7.   Entitlement to service connection for a blood platelet disorder.  

8.  Entitlement to service connection for a thyroid disorder.  

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to service connection for ishemic heart disease.  


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to March 1970, to include service in the Republic of Vietnam (RVN).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in February 2016 for further development of the evidence.  This was accomplished and the case has been returned for further appellate consideration.  

The matter of entitlement to an increased rating for left ear hearing loss was included in the February 2016 Board remand, as the Veteran had disagreed with the rating awarded, but a Statement of the Case (SOC) had not been issued by the agency of original jurisdiction (AOJ).  The Board instructed that the AOJ develop the matter for appellate review.  While this was accomplished and the Veteran has submitted a substantive appeal, the matter is being separately developed by the AOJ pursuant to the Veteran's request for a videoconference hearing.  Therefore, it is not part of the current appeal.  

The issues of service connection for heart disease and hypertension are REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  A chronic low back disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  A chronic cervical spine disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

3.  The Veteran's current left lower extremity disability is shown to be due to radiculopathy, which is related to the Veteran's non-service-connected low back disorder, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

4.  The Veteran's current right lower extremity disability is shown to be due to radiculopathy, which is related to the Veteran's non-service-connected low back disorder, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  

5.  Hearing loss in the right ear that meets the VA criteria has not been demonstrated at any time during the appeal.  

6.  OSA was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

7.  A blood platelet disorder was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

8.  Hypothyroidism was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was neither incurred in nor aggravated by service nor may arthritis of the lumbar spine be presumed to have been.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  A chronic cervical spine disorder was neither incurred in nor aggravated by service nor may arthritis of the cervical spine be presumed to have been.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

3.  A chronic left lower extremity disorder was neither incurred in nor aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

4.  A chronic right lower extremity disorder was neither incurred in nor aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

5.  A chronic right ear hearing loss was neither incurred in nor aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

6.  OSA was neither incurred in nor aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.385 (2017).

7.  A blood platelet disorder was neither incurred in nor aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

8.  Hypothyroidism was neither incurred in nor aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in June 2010 and August 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in June 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The Board did not require examination to be conducted by a physician and does not find such to be the only qualified clinician.  Also, only the disorders at issue were to be examined.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Service Connection Laws and Regulations

The Veteran contends that he incurred the disabilities for which service connection is being sought either as a result of exposure to herbicidal agents or to injury that he sustained in an explosion that occurred when a truck in which he was riding struck a land mine.  During testimony before the undersigned, it was asserted that the Veteran sustained injuries that resulted in back, leg and cervical spine disability.  The remaining disabilities are asserted to be the result of exposure to the defoliant Agent Orange.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis; sensorineural hearing loss; or cardiovascular disease, including hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The statutory provision specifically covering Agent Orange is 38 U.S.C. § 1116.  Under 38 U.S.C. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma, ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease.  38 C.F.R. § 3.309(e) (2017). 

Aside from these presumptive provisions, service connection might be established by satisfactory proof of direct service connection. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In accordance with VA regulations, the National Academy of Science (NAS) issued "Veterans and Agent Orange: Update 2012" (Update 2012).  The attached notice explains a determination made by the Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes:  Hypertension; Stroke; Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); Cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; Cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); and pancreatic cancer); Bone and joint cancer; Melanoma; Nonmelanoma skin cancer (basal cell and squamous cell); Breast cancer; Cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); Urinary bladder cancer; Renal cancer (kidney and renal pelvis); Cancers of brain and nervous system (including eye); Endocrine cancers (including thyroid and thymus); Leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); Cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); Reproductive effects (including infertility, spontaneous abortion other than after paternal exposure to TCDD; and - in offspring of exposed people - neonatal death, infant death, stillborn, low birth weight, birth defects (other than spina bifida), and childhood cancer (including acute myeloid leukemia));Neurobehavioral disorders (cognitive and neuropsychiatric); Neurodegenerative diseases (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); Chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); Respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); Gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); Immune system disorders (immune suppression, allergy, and autoimmunity); Circulatory disorders (other than ischemic heart disease); Endometriosis; Effects on thyroid homeostasis; Hearing loss; Eye problems; and Bone conditions.  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

Thoracolumbar Spine Disability

The Veteran contends that service connection is warranted for a thoracolumbar spine disability.  In correspondence and testimony at the Board hearing in May 2015, the Veteran states that he sustained the back disorder in combat when the truck in which he was riding struck a land mine.  He has stated that he has had symptoms of back pain continuously since that injury.  

Review of the Veteran's STRs shows no pertinent abnormality at entry into active duty.  In November 1968 he was treated for an injury sustained when the truck that he was driving hit a mine.  The Veteran sustained a shell fragment wound (SFW) of the right hand.  The Veteran was treated by a field corpsman.  The hand was cleaned and debrided.  His progress was noted to be good and he returned to duty.  The Veteran had no complaints of back pain during service.  On examination for separation from service, clinical evaluation of the spine was normal.  

Post-service medical evidence includes treatment records from the Veteran's private physician dated in 2005 in which he indicated that he had no recurrent back pain.  Specifically, the Veteran denied having an injury of his back.  Examination showed full range of motion without tenderness.  Straight leg raising tests were negative.  During a VA psychiatric examination in June 2010, the Veteran related physical complaints of hearing loss, tinnitus and hypertension, but did not indicate that he had back pain.  

In a July 2015 statement from the Veteran's private physician, it was noted that the Veteran had been driving a truck in Vietnam when the truck hit a land mine.  Among the injuries that the Veteran described was pain between the shoulders, in the back area and in the neck.  Since the injury, he had continued to have a lot of pain in the low back.  He stated that he had numbness down both legs and had pain in the sacroiliac ligaments and weakness down both legs.  The diagnoses included lumbosacral strain, bilateral sciatic nerve and spine nerve impairment.  The examiner rendered an opinion that it was as likely as not that the explosion "caused an acute straining of the muscles and ligaments in his back and injury to the structures of the lumbar discs, especially the lower three discs."  The examiner gave a rationale that the Veteran had such radicular symptoms after the explosion that were consistent with significant disc pathology.  

An examination was conducted by VA in June 2016.  At that time, the diagnoses were degenerative arthritis of the spine, intervertebral disc syndrome (IVDS), and radiculopathy.  The Veteran reported a history of having had low back pain since 1968 when he ran over a land mine while in a truck.  The truck was destroyed.  He stated that the pain had continued and progressed since that time.  After examination and review of the record, the examiner opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by an in-service injury, event or illness, including any injury sustained in combat in 1968.  The rationale was that, while the Veteran self-reported that he injured his low back in service and was treated for a low back condition while on active duty, review of the STRs shows no documentation of an injury of the low back, only a SFW of the right hand that was treated successfully.  Following the SFW, the Veteran remained on active duty for an additional 16 months without documentation of a symptomatic low back condition, including the discharge examination that showed no abnormality of the low back by history or on examination.  Post-service treatment records show no complaints of low back pain until April 2015, although the Veteran stated that he had been treated in the 1970s for back pain, but that the records were not available.  The examiner did note that treatment records dated in 2009 showed no low back complaints.  Given this documentation, it was less likely than not that the low back disorder was of service origin.  The Veteran remained on active duty following the SFW injury without complaints, including silent history and physical examination on the discharge report  and following active duty, there was no documentation of continuity of symptomatology that one would expect to find in the records if there was support for the development of a chronic back condition.  While the Veteran reported having been treated by a private physician in the 1970s for low back pain, treatment records from that physician dated in 2009 made no mention of a chronic back disorder.  Therefore, a nexus was not supported as continuity of symptomatology during or following active duty was not supported in the record and there was a lack of diagnosis of chronic back disorder being diagnosed prior to 45 years after separation from service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992). 

In this case, the Board finds that the June 2016 opinion is more persuasive than that rendered by the private physician in July 2015.  In this regard, the latter opinion relies upon the Veteran's history of having had low back pain following the injury in which he was involved in 1968 and consistently through the years following his release from active duty.  The Board finds that this is not the case, as evidenced by the 2005 private treatment record wherein the Veteran denied having had low back pain and where physical findings showed no limitation of motion and negative straight leg raising tests.  In addition during the 2010 psychiatric examination he did not report having complaints of low back pain, while reporting other physical disabilities.  A bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  (noting that a medical professional is not competent to opine as to matters outside the scope of his or her expertise and that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.)  

The Board's finding is further supported by the lack of post-service evidence showing back problems until over four decades after discharge from service.  Normal medical findings and report of history by the Veteran at the time of separation from service combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of  back complaints, symptoms, or findings for over four decades between the period of active service and his first back complaints is itself evidence which tends to show that a chronic low back disorder did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017). 

Cervical Spine Disability

The Veteran contends that service connection is warranted for a cervical spine disability.  In correspondence and testimony at the Board hearing in May 2015, the Veteran states that he sustained the neck disorder in combat when the truck in which he was riding struck a land mine.  He has stated that he had symptoms of neck pain continuously since that injury.  

Review of the Veteran's STRs shows no pertinent abnormality at entry into active duty.  In November 1968 he was treated for an injury sustained when the truck that he was driving hit a mine.  The Veteran sustained a SFW of the right hand.  The Veteran was treated by a field corpsman.  The hand was cleaned and debrided.  His progress was noted to be good and he returned to duty.  The Veteran had no complaints of neck pain during service.  On examination for separation from service, clinical evaluation of the spine was normal.  

Post-service medical evidence includes treatment records from the Veteran's private physician dated in 2005 in which he indicated that he had no recurrent back pain.  Specifically, the Veteran denied having an injury of his back.  Examination showed full range of motion without musculoskeletal tenderness.  During a VA psychiatric examination in June 2010, the Veteran related physical complaints of hearing loss, tinnitus and hypertension, but did not indicate that he had neck pain.  

In a July 2015 statement from the Veteran's private physician, it was noted that the Veteran had been driving a truck in Vietnam when the truck hit a land mine.  Among the injuries that the Veteran described was pain between the shoulders, in the back area and in the neck.  Since the injury, he had continued to have a lot of pain in the cervical spine.  The diagnoses included cervical strain.  The examiner rendered an opinion that it was as likely as not that the explosion "caused sudden straining and whiplash of his neck causing a strain of the neck."  

An examination was conducted by VA in June 2016.  At that time, the diagnoses were degenerative arthritis of the spine.  The Veteran reported a history of having had neck pain since 1968 when he ran over a land mine while in a truck.  The truck was destroyed.  He stated that the pain had continued and progressed since that time.  After examination and review of the record, the examiner opined that it was less likely than not that the Veteran's cervical spine disability was incurred in or caused by an in-service injury, event or illness, including any injury sustained in combat in 1968.  The rationale was that, while the Veteran self-reported that he injured his cervical spine in service and was treated for a neck condition while on active duty, review of the STRs shows no documentation of an injury of the neck, only a SFW of the right hand that was treated successfully.  Following the SFW, the Veteran remained on active duty for an additional 16 months without documentation of a symptomatic neck condition, including the discharge examination that showed no abnormality of the neck by history or on examination.  Post-service treatment records show no complaints of neck pain until April 2015, although the Veteran stated that he had been treated in the 1970s for this pain, but that the records were not available.  The examiner did note that treatment records from the same physician dated in 2009 showed no cervical spine complaints.  Given this documentation, it was less likely than not that the neck disorder was of service origin.  The Veteran remained on active duty following the SFW injury without complaints, including silent history and physical examination on the discharge report and following active duty, there was no documentation of continuity of symptomatology that one would expect to find in the records if there was support for the development of a chronic neck condition.  While the Veteran reported having been treated by a private physician in the 1970s for cervical spine pain, treatment records from that physician dated in 2009 made no mention of a chronic neck disorder.  Therefore, a nexus was not supported as continuity of symptomatology during or following active duty was not supported in the record and there was a lack of diagnosis of chronic neck disorder being diagnosed prior to 45 years after separation from service.  

In this case, the Board finds that the June 2016 opinion is more persuasive than that rendered by the private physician in July 2015.  In this regard, the latter opinion relies upon the Veteran's history of having had neck pain following the injury in which he was involved in 1968 and consistently through the years following his release from active duty.  The Board finds that this is not the case, as evidenced by the 2005 private treatment record wherein the Veteran made no mention of a cervical spine disorder and denied a history of injury to the back and shoulders.  Physical findings showed a full range of motion of the back and no musculoskeletal tenderness.  There were no neck masses.  In addition, during the 2010 psychiatric examination, he did not report having complaints of neck pain, while reporting other physical disabilities.  A bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  (noting that a medical professional is not competent to opine as to matters outside the scope of his or her expertise and that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.)  

The Board's finding is further supported by the lack of post-service evidence showing neck problems until over four decades after discharge from service.  Normal medical findings at the time of separation from service combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense 1 Vet. App. at 354; Maxson 230 F.3d at 1330.  Thus, the lack of any evidence of  cervical spine complaints, symptoms, or findings for over four decades between the period of active service and his first neck complaints is itself evidence which tends to show that a chronic cervical spine disorder did not have its onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic cervical spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017). 

Left Leg Disability 

The Veteran contends that service connection is warranted for a left leg disability.  While it was acknowledged during the Veteran's hearing before the undersigned in May 2015 that the Veteran had a left leg disorder at entry into service, it is asserted that this disorder was aggravated at the time the Veteran's truck hit a land mine, an episode in which he sustained a SFW of the left hand.  

STRs show that on examination for entry into active duty, the Veteran reported having had cramps in his legs.  The physician noted that the Veteran had a history of Perthes disease of the left hip.  He was noted to have leg cramps.  X-ray studies were normal.  Clinical evaluation of the lower extremities was normal.  In March 1968, it was noted that the Veteran had a history of Perthes disease of the left hip.  It was reported that he had been advised to have an operation on the hip four years ago, but X-ray studies were negative.  In November 1968 he was treated for an injury sustained when the truck that he was driving hit a mine.  The Veteran sustained a SFW of the right hand.  The Veteran was treated by a field corpsman.  The hand was cleaned and debrided.  His progress was noted to be good and he returned to duty.  The Veteran had no complaints of left leg pain at the time of the injury.  In December 1969, the Veteran was seen for complaints of pain in the left hip that he had after driving.  The Veteran's history of Perthes disease of the left hip was again noted, with normal X-ray studies of the hip.  It was noted that the left leg was 1/2 inch shorter than the right.  On follow-up treatment, it was noted that an X-ray study showed an old healed Perthes disease, with coccia magna deformity, that was not considered to have been in the line of duty, but had existed prior to enlistment.  On examination for separation from service, examination of the left lower extremity showed it to be 2 cm shorter than the right.  There was mild limitation of rotation of the right hip.  It was noted that the Veteran had a history of left hip difficulty from birth with X-rays compatible with Perthes disease with left coccia magna deformity.  The diagnosis was history of "Legg Perthes disease."  

Post-service treatment records include medical records dated in 2005 that do not show complaints or manifestations of a left lower extremity disability.  In a July 2015 statement from the Veteran's private physician, it was noted that the Veteran did not have a difficulty with his hips, but that it was the sacroiliac joints in the back that caused lower extremity disorder.  

An examination was conducted by VA in June 2016.  At that time, it was requested that the examiner render an opinion regarding whether it was at least as likely as not that the Veteran's left lower extremity Perthes disease preexisted service and was aggravated therein.  The examiner stated that the Veteran's disorder had clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale included a review of the Veteran's STRs, that in February 1968 he was noted to have Perthes disease of the  left hip with a normal X-ray study, in March 1968, there was documentation that he had been advised to have an operation on the hip four years earlier, an evaluation in 1969 showing that the disability had existed prior to service, and a discharge examination that the left lower extremity was 2 cm shorter than the right.  Following active duty, there was no documentation of the right or left hip until 2016.  The evidence did not support aggravation as there was no documentation of worsening symptoms or continued symptoms following active duty with no lower extremity symptomatology noted of record until 2016, which was 46 years after active duty.  The examiner was also requested to render an opinion regarding whether the Veteran had a current disorder of either leg, other than Perthes disease of the left lower extremity and, if so, whether it was at least as likely as not that any disorder was otherwise caused by military service, to include as a result of the injuries that the Veteran had sustained in the truck explosion.  The examiner opined that it was less likely not that any left lower extremity disorder was due to service as the current disorder of the left lower extremity was radiculopathy, which was secondary to a lumbar spine disorder, which had previously been noted to not be the result of military service.  

The record shows that the Veteran had a history of a left lower extremity disorder at the time he entered active duty, though there were no physical findings on examination.  This was documented at the time he entered service, was found to have existed prior to service while the Veteran was on active duty, and was noted to have existed prior to service after evaluation of the medical evidence on VA examination in 2016.  In July 2015, the private medical examiner noted that the Veteran did not have any difficulty with his hip joints.  There is no evidence that Perthes disease is currently symptomatic.  Moreover, there was no current left lower extremity disorder, other than radiculopathy that is found to be the result of the Veteran's low back disorder, which has already been determined to not be related to service.  Significantly, there is no medical opinion in the record that states that the Veteran has a current, separate left lower extremity disorder related to service.  For these reasons, the Board finds that there is no basis to find that the Veteran has a disability of the left lower extremity related to service, including the injuries that he sustained when the truck in which he was riding struck a land mine.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left lower extremity disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Right Leg Disorder

The Veteran claims service connection for a disability of the right lower extremity.  During hearing testimony and in correspondence, he asserts that a right leg disorder is related to combat injury that he sustained when his truck hit a land mine in 1968.  

Review of the STRs shows no complaint or manifestation of a right leg disorder during service.  On examination at separation from service, it was noted that the Veteran had mild limitation of rotation of the right hip.  

Post-service treatment records show no complaints or manifestations of a right lower extremity disorder in the years following active duty.  In a July 2015 statement from the Veteran's private physician, it was noted that the Veteran did not have difficulty with his hips, but that it was the sacroiliac joints in the back that caused his lower extremity disorder.  

An examination was conducted by VA in June 2016.  After examination, the examiner opined that it was less likely not that any lower extremity disorder was due to service as any current disorder of the right lower extremity was due to radiculopathy, which was secondary to a lumbar spine disorder.  As noted, this has been previously found to not be the result of military service.  

The Veteran did not manifest a right lower extremity disorder during service, but was noted to have limitation of rotation on examination for separation from service.  From that date, there is no indication of any other disorder of the right lower extremity and no diagnosis relative to the right lower extremity was noted at that time.  Moreover, there is no current right lower extremity disorder other than radiculopathy that is found to be the result of the Veteran's low back disorder, which has already been determined to not be related to service.  Significantly, there is no medical opinion in the record that states that the Veteran has a current right lower extremity disorder related to service.  For these reasons, the Board finds that there is no basis to find that the Veteran has a disability of the right lower extremity related to service, including the injuries that he sustained when the truck in which he was riding struck a land mine.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right lower extremity disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Right Ear Hearing Loss

The Veteran contends that service connection is warranted for right ear hearing loss.  It is noted that the Veteran has been service connected for left ear hearing loss and tinnitus as a result of acoustic trauma.  

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered to be a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

On examination at entry into active duty, pure tone audiometry thresholds, with conversion to current International Standards Organization-American National Standards Institute values (in parentheses), were noted to be as follows:

Hertz
500
1000
2000
4000
Right ear
5 (20)
0 (10)
-10 (0)
-10 (-5)

STRs showed no complaint or manifestation of hearing loss.  On examination for separation from service, the Veteran did not undergo an audiometric evaluation.  Testing of hearing by whispered voice was 15/15 in the right ear.  Clinical evaluations of the ears was normal.  

An audiometric examination was conducted by VA in October 2010.  At that time air conduction threshold levels were as follows:

Hertz
500
1000
2000
3000
4000
Right ear
15
15
10
15
25

Speech recognition ability using the Maryland CNC word list was 96 percent correct in the right ear.  The diagnosis was that the Veteran did not have hearing loss by VA standards.  

An examination was conducted for VA in October 2012.  At that time, the examiner certified that bone conduction studies were better than air condiction studies for reflecting the Veteran's hearing loss.  Air conduction threshold levels in the right ear were as follows:

Hertz
500
1000
2000
3000
4000
6000
8000
Right ear
15
20
20
25
35
35
55


Bone conduction studies were as follows:

Hertz
500
1000
2000
3000
4000
Right ear
10
10
20
25
30

Initial speech recognition in the right ear was 98 percent correct.  The diagnosis was sensorineural hearing loss in the right ear at 6000 Hertz or higher.  The examiner stated that, according to VA hearing loss requirements, the Veteran did not have hearing loss in the right ear.  

In a July 2015 statement, the Veteran's private physician indicated that the Veteran had noise induced hearing loss.  Audiometric results were not included with this report.  

An examination was conducted by VA in June 2016.  At that time, pure tone air conduction threshold levels in the right ear were as follows:

Hertz
500
1000
2000
3000
4000
6000
8000
Right ear
10
15
15
20
30
45
60

Speech discrimination was 100 percent correct in the right ear.  The diagnosis was sensorineural hearing loss in the right ear.  The examiner stated that the Veteran's test results were consistent with hearing sensitivity that was within normal limits in the right ear for VA rating purposes.  

The Veteran has undergone several audiometric evaluations in recent years.  None, to date, have documented hearing loss of such severity to meet the VA criteria for hearing loss.  As hearing loss that meets the VA criteria has not been demonstrated at any time during the appeal, the claim must be denied at this time.  38 C.F.R. § 3.385.  

OSA

The Veteran claims service connection for OSA that he believes had its onset as a result of service.  During testimony at the Board hearing in May 2015, the Veteran stated that he believed that his sleep patterns were disturbed while in service, which he believes marked the onset of his OSA.  It has also been asserted that his OSA is related to weight gain that is, in turn, related to his musculoskeletal disabilities.  The Veteran stated that he first noted symptoms of OSA in the 1990's.  

Review of the Veteran's STRs shows no complaint or manifestations of sleep apnea.  Private treatment records include a report of a sleep study dated in December 1999.  This was consistent with severe OSA.  A nasal CPAP was prescribed.  

In a July 2015 report, a private physician noted the Veteran's diagnosis of OSA for which he used a CPAP machine.  The examiner opined that the Veteran's severe back disability and radiculopathy down the legs impaired his ability to walk, which limited his activities of daily living and ability to exercise.  This, in turn, contributed to weight gain and thickening around the neck, which contributed to his sleep apnea.  

The Veteran did not manifest OSA while he was on active duty or in the years following service.  During his Board hearing, he testified that he began noticing the OSA during the 1990's, but that he thought it was related to sleep disturbances caused by military service.  The Board notes that there is no medical evidence that supports this lay testimony.  The Board may not rely on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The veteran, as a layperson, is not qualified to render medical opinions regarding the etiology of OSA, which is not a simple medical condition.  His opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Determining the diagnosis and etiology of OSA requires specialized medical training and expertise, which the Veteran is not shown to possess.  See Jandreau, 492 F.3d 1372, 1377.

The Board's finding is further supported by the lack of post-service evidence showing OSA until the 1990's, many years after discharge from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of OSA symptoms, or findings for many years between the period of active service and his first noted symptoms of OSA is itself evidence which tends to show that OSA did not have its onset in service or for years thereafter.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for OSA, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Blood Platelet Disorder

The Veteran contends that service connection is warranted a blood platelet disorder.  During testimony at the Board hearing in May 2015, he stated that he believed that this disorder, which he stated was first noted during the late 1980's, was related to exposure to herbicides while he served in Vietnam.  

Review of the record shows no complaint or manifestations of  a blood platelet disorder while the Veteran was on active duty.  Post-service medical records include a statement of the Veteran's private physician who noted that the Veteran was noted to have low platelet counts in 1989 and on several tests thereafter.  The physician indicated that this could have been a viral difficulty and that the Veteran had not had any subsequent difficulty.  The examiner did not make any diagnosis or opine that this was related to service.  

An examination was conducted by VA in June 2016.  Following evaluation, the examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no evidence of elevated platelets or chronically elevated platelets on review of the available medical records.  The examiner noted the private physician statement of low platelets in 1988 and 1989, but there was no evidence in the record confirming these findings and recent laboratory values showed normal platelets.  Therefore, on present examination, there was no indication of a chronic condition resulting in low platelets.  The examiner stated that the etiology of any low platelet disorder could not be postulated as there were no medical records that actually documented the disorder.   

The records does not include evidence that the Veteran had a blood platelet disorder during service or that he currently has such a disability.  While it is noted that he did demonstrate the disorder in 1988 or 1989, the private physician who reported these laboratory findings did not render an opinion that it was related to service.  Nor was such an opinion rendered by the VA physician who commented on the disorder.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Hypothyroidism

The Veteran contends that service connection is warranted for hypothyroidism.  During testimony at the Board hearing in May 2015, he stated that he believed that this disorder, which he stated was first noted during the 1990's, was related to exposure to herbicides while he served in Vietnam.  

Review of the record shows no complaint or manifestations of hypothyroidism while the Veteran was on active duty.  Post-service medical records include a statement of the Veteran's private physician who noted that the Veteran was started on thyroid medication in 1992.  The Physician further indicated being unaware of any studies that exposures in Vietnam caused hypothyroidism.  

An examination was conducted by VA in June 2016.  Following evaluation, the examiner opined that the thyroid condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no evidence of hypothyroidism in service and review of peer reviewed medical literature pertaining to herbicide exposure in Vietnam found inadequate or insufficient evidence of an association between exposure to herbicides and there was no overt adverse effects on thyroid homeostasis.  Therefore, at this time, there is no link between Agent Orange or herbicide exposure and hypothyroidism.  

The records does not include evidence that the Veteran had hypothyroidism during service or that this disorder is related to herbicides that the Veteran is presumed to have been exposed to while on active duty.  As noted above, effects on thyroid homeostasis are specifically excluded by studies related to herbicide exposure that have been advanced by the NAS.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypothyroidism and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a thoracolumbar spine disorder is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a left leg disorder is denied.  

Service connection for a right leg disorder is denied.  

Service connection for right ear hearing loss is denied.  

Service connection for OSA is denied.  

Service connection for a blood platelet disorder is denied.  

Service connection for hyperthyroidism is denied.  


REMAND

The Veteran contends that his heart disease, which has been diagnosed as paroxysmal atrial tachycardia and atrial fibrillation, is related to service.  A statement in support of his claim was received from a private physician who rendered an opinion that this disorder was related to a chest injury that the Veteran stated that he sustained in a combat related injury when the vehicle in which he was riding struck a land mine.  The examiner stated that the injury caused impairment of the electrical conduction system of the heart leading to atrial fibrillation.  This, in turn, would have contributed to the Veteran's hypertension.  Pursuant to the Board's February 2016 remand, the Veteran was examined by VA in June 2016 at which time opinions were rendered regarding any possible relationship between the Veteran's heart disease and hypertension and exposure to defoliants while serving in Vietnam.  The examiner did not address the statements related to any chest injury that might have been sustained during service.  As such, a supplemental opinion is necessary.  

Accordingly, the issues of service connection for hypertension and ischemic heart disease are REMANDED to the AOJ for the following action:

1.  The AOJ should arrange for the examiner who evaluated the Veteran in February 2016 to review the record and furnish a supplemental opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the Veteran's atrial fibrillation or hypertension are proximately due to or aggravated by service, including any possible relationship with any chest or other injury sustained in combat while the Veteran was on active duty.  

If the examiner who conducted the February 2016 evaluation is not available, the Veteran should be scheduled for an examination by another examiner who should provide the above requested opinion.  

The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


